Mr. Sylvester Pollard, Chairman Civil Service Commission City Hall North Little Rock, Arkansas 72119
Dear Mr. Pollard:
This is in response to your request for an opinion involving Acts 262 and 276 of 1987.  You have asked which of these Acts is the controlling piece of legislation.
These two acts appear to be irreconcilable with respect to the advancement in rank governed by paragraph 6 of Section 3 of Act 28 of 1933.  It should be noted, however, that Act 657 of 1987 also addresses this specific subject.  I have enclosed copies of these three Acts.  You will note that Section 1 of Act 262 and Section 3 of Act 657 are identical in their amendment of the 6th paragraph of Section 3 of Act 28 of 1933.  It seems clear that Act 657 is the controlling piece of legislation on this subject.  Section 3 of this Act states that "paragraph 6 of Section 3 of Act 28 of 1933, as amended by Act 262 and Act 276 of 1987, is hereby amended to read as follows. . ."  (Emphasis added).  It is clear that the General Assembly intended for this provision to control.  This result is also supported by the general rule that one act passed later in the same session and going into effect earlier will prevail over one passed earlier and going into effect later. Williams v. State, 215 Ark. 757, 223 S.W.2d 190 (1949).  Act 657 was signed by the Governor on April 6, 1987 and contains an emergency clause.  Act 276 was signed on March 17, 1987 and contains no emergency clause.
The Attorney General is authorized to render formal and official opinions to officers and departments of the State government only. Necessarily, therefore, the foregoing is not to be considered a formal opinion of the Attorney General but is an informal and unofficial expression of my view given with the desire to be helpful to you.
Sincerely,
/s/ Elizabeth A. Walker Assistant Attorney General
Attachment June 30, 1987
Mr. Jim Hamilton City Attorney City Hall City of North Little Rock North Little Rock, Arkansas 72219
Dear Mr. Hamilton:
In accordance with out[r] recent conversation, I have enclosed a copy of an opinion directed to Mr. Sylvester Pollard, Chairman of the Civil Service Commission. I am, by copy of this letter, forwarding the original to Mr. Pollard.
Yours very truly,
Elisabeth A. Walker Assistant Attorney General
EAW:ble
cc:  Mr. Sylvester Pollard, Chairman Civil Service Commission City Hall North Little Rock, AR 72119